DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Amendment filed 10/17/2022 in response to the Office Actions of 7/21/2021 and 5/17/2022, is acknowledged and has been entered.  Claims 1-7,9-10, 12-14, 20-22, 29-33 are pending. Claims 24-28 have been cancelled. Claims 1-6, 29-33 are withdrawn.  Claims 7, 9-10,14 and 20 have been amended.  
Claims 7, 9-10, 12-14, 20-22 are currently under consideration.  

Claim Rejections - 35 USC § 112 Fourth Paragraph

The following is a quotation of the fourth paragraph of 35 U.S.C. 112:

Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In this instance, claim 20 is an improper dependent as it depends on a subsequent claim i.e. claim 21. See 35 U.S.C. 112(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim interpretation
Claim 7 has been amended to recite a method for the use in identifying subjects at risk of cancer due to a history of exposure to a chemical, the method comprising: isolated from a subject using an antibody that specifically binds to thrombomodulin, wherein the concentration of thrombomodulin is measured by detecting binding of the antibody to thrombomodulin, wherein the subject has had or is suspected of having a history of prior exposure to a chemical(s) selected from [..].  PAH

Therefore, the scope of the amended claim 7 now encompasses at least  the step: measuring the concentration of thrombomodulin in a sample isolated from a subject suspected to having a history of exposure to PAH  which reads on any human or any living subjects as PAH are present in the air, drinking water, food  as evidenced by Choi et al.( WHO Guidelines for Indoor Air Quality: Selected Pollutants. Geneva: World Health Organization; 2010, NCBI Bookshelf. A service of the National Library of Medicine, National Institutes of Health,whole publication). 
The recitation for the use in identifying subjects at risk of cancer due to a history of exposure to a chemical in the preamble, is interpreted as an intended use as words only state an intended use and have no effect on the body of the claim see MPEP2111.02.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all
obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 21 as being anticipated by Anderberg et al (US 2013/0210041, of record) as evidenced by Choi et al. or in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Anderberg et al in view of Choi et al.
Anderberg et al. teach a method comprising measuring the concentration of thrombomodulin (claim 1) in a sample as for example urine [0042] (instant claim 21) using an antibody as for example in an ELISA ([0112]example 4) or antibodies arrays [0113] and determining whether the concentration of thrombomodulin is altered compared to a control [0127] wherein the subject is a human subject (example 5) thus  has had or is suspected of having a history of prior exposure to PAHs  as evidenced by Choi.   

In the alternative, one of ordinary skill in the art would find obvious that the subjects of Anderberg et al have a history of prior exposure to PAH, as all human subjects have a history of prior exposure of PAH and PAH is present in the air drinking water, food  as taught by Choi et al.
As Anderberg et al as evidenced by Choi et al or in view of Choi et al. teach all method steps as claimed, the method can be used for the claimed intended uses as evidenced by the instant specification,  

Claims 7, 9-10, 12, 21 are rejected are rejected under 35 U.S.C. 102(a)(1)) as being anticipated by Refaat et al. (Journal of Genetic Engineering and biotechnology (2012; 10, pages 67-71) as evidenced by Choi et al. or  El-Merkawy et al.(EJER 2016;vol 5 October) or in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Refaat et al. in view of El-Merkawy et al.
Refaat et al. teach an ELISA method comprising measuring thrombomodulin in a urine and plasma sample (instant claim 21) isolated from patients clinically diagnosed with bladder cancer (Abstract), thus attending to the National Cancer Institute in Cairo (page 68 right first paragraph), thus at risk of having cancer, including aggressive stage 3 or 4 (table 3) (instant claims 9-10, 12).  The 2-site ELISA necessarily uses an antibody that specifically binds to thrombomodulin. Increased thrombomodulin  levels are detected in stage 4 tumor as compared to stage 1 (table 3). Further, patients attending to the National Cancer Institute in Cairo have  a history of being exposed to levels of PAH that are higher than WHO guidelines as evidenced by El-Merkawy et al (whole publication).  
In the alternative, one of ordinary skill in the art would find obvious that the patients attending to the National Cancer Institute in Cair of Refaat et al. have a history of prior exposure to PAH, as such patients have been exposed to levels of PAH that are higher than WHO guidelines as taught by El-Merkawy et al (whole publication).  
As Refaat et al as evidenced by or in view of El-Merkawy et al teach all method steps as claimed, the method can be used for the claimed intended uses as evidenced by the instant specification,  

Claims 7, 9, 13, 21-22 are rejected are rejected under 35 U.S.C. 102(a)(1)) as being anticipated by Ruddock et al (WO 2011/012901, IDS Reference) as evidenced by https://www.cancer.org/healthy/cancer-causes/tobacco-and-cancer/carcinogens-found-in-tobacco-products.html) or in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Ruddock et al in view of Ferreccio et al (Epidemiology. 2013 November ; 24(6): 898–905). 
Ruddock et al teach throughout the WO patent a method for the detection/risk of bladder cancer (Abstract, example 2) as for example transitional cell carcinoma (Examples 1-2).  The subject of Ruddock et al is a smoker (page 9, lines 1-10; table 3) (instant claim 13), thus having a history of prior exposure of harmful chemicals in tobacco products that include arsenic as evidenced by (https://www.cancer.org/healthy/cancer-causes/tobacco-and-cancer/carcinogens-found-in-tobacco-products.html) and having haematuria (page 8 lines 19-23; page 5 lines 16-21) (instant claim 22). 
Ruddock teaches measuring the concentration of thrombomodulin (aka TM) in a urine sample (page 9 line 36; page 4 lines 31-33; page 6 lines 7-13) (instant claim 21), and determining whether the concentration of thrombomodulin is altered compared to a control (Abstract; tables 1,3). 
In particular  Ruddock et al teach using the Randox Biochip technology based on  sandwich immunoassay   with chemiluminescence detection having immobilized marker specific antibodies to detect the presence of various markers, including thrombomodulin (page 5, lines 23-33;  page 10 lines 7-20).   In such assay an antibody probe necessarily binds to the target i.e. thrombomodulin.  The method of Rudock takes into account the effect of various risk factors that have on the presence of individual markers in samples from a patient tested for bladder cancer such that a series of specific marker combinations are obtained which are reflective of various risks wherein age and  smoking are the most accurate discriminating factors in determining whether a patient who presents to haematuria has increased risk for bladder cancer, (page 7 lines 287-31). (instant claim 9).   Patients who has cancer had smoked for significantly longer (page 8 lines 1-4). The control as taught in Ruddock can be a reference concentration of TM for detecting an increased risk of cancer as for example derived from a subject with increased risk for cancer based on age, smoking habits, drugs, hematuria (table 1;table 3). 
In the alternative, one of ordinary skill in the art would find obvious that the smoking subjects presenting with haematuria of Ruddock et al had a history of prior exposure to arsenic as tobacco products and even water contain arsenic as taught in Ferreccio et al (table 3). 
As Ruddock et al as evidenced by or in view of Ferreccio et al teach all method steps as claimed, the method can be used for the claimed intended uses as evidenced by the instant specification.

Claims 7, 9, 13, 20-22 are rejected are rejected under 35 U.S.C. 102(a)(1)) as being anticipated by Abogunrin et al (Cancer 2012; p2641-2650) as evidenced by Fitzgerald et al (Clin. Chem 2005; 51:7 p1165-1176) and as evidenced by tobacco Carcinogens (retrieved from https://www.cancer.org/healthy/cancer-causes/tobacco-and-cancer/carcinogens-found-in-tobacco-products.html or in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Abogunrin et al in view of Ferreccio et al (Epidemiology. 2013 November ; 24(6): 898–905). 
Abogunrin et al teach throughout the publication and especially in Abstract, determining biomarkers in urine that can improve the prediction of urothelial cancer , which is a bladder cancer as defined by the instant specification, in patients presenting with haematuria (Figure 1) (instant claims 9, 21-22),  as compared to a control, wherein the cancer can be stage 3 or 4 (table 2) (instant claims 12-13).  The control as taught in Abogunrin et al. can be a reference concentration of TM for detecting an increased risk of cancer as for example derived from a subject with increased risk for cancer based on chemical exposure, smoking habits, drugs, hematuria (tables 3-4). 
Abogunrin et al teach smoking years is a predictor of cancer in patients with hematuria.  As tobacco smokers are exposed to  arsenic that is comprised in tobacco products as evidenced by (https://www.cancer.org/healthy/cancer-causes/tobacco-and-cancer/carcinogens-found-in-tobacco-products.html), 
The method comprises smoking years is measuring the concentration of thrombomodulin in urine (Abstract) and determining whether the concentration of thrombomodulin is altered compared to a control (tables 3-4).  TM concentration is obtained using Randox biochip  (table 3) which is a multiplex system for protein analysis using antibody arrays as evidenced by Fitzgerald et al (see Fig 1a-b) which is referenced in Abogunrin et al. (page 2644, left middle paragraph).  In addition, the instant specification discloses measuring TM using the biochip technology using the method of Abogunrin et al. (page 11, lines 16-24).  Therefore, TM is necessarily measured by binding to an antibody that is specific to TM.  The method comprises detecting a concentration of 5.88 ng/ml (table 3) (instant claim 20)
Subjects of Abogunrin include subjects suspected of a history of prior exposure to a chemical(s) as for example painters, wood lathe operators, dye mixers classified at high risk for bladder cancer (page 2642 right last paragraph; table 2), smokers etc (table 1) 
In the alternative, one of ordinary skill in the art would find obvious that the smoking subjects presenting with haematuria of Abogunrin had a history of prior exposure to arsenic as tobacco products and even water contain arsenic as taught in Ferreccio et al (table 3). 
As Abogunrin as evidenced by or in view of Ferreccio et al teach all method steps as claimed, the method can be used for the claimed intended uses as evidenced by the instant specification.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-14, is rejected are rejected under are  rejected under 35 U.S.C. 103 as being unpatentable over Refaat et al. (Journal of Genetic Engineering and biotechnology (2012; 10, pages 67-71) as evidenced by as evidenced by Choi et al. as applied to claim 7,  in view of El-Merkawy et al.(EJER 2016;vol 5 October).  
While Refaat et al. as evidenced as evidenced by Choi et al. teach PAH are present in the air, drinking water, food  and therefore any human has a history of exposure to PAH, Refaat et al. as evidenced as evidenced by Choi et al. are silent regarding the subject’s occupation and are silent regarding the subject is a smoker. 
El-Merkawy et al. teach sources of PAH in indoor air incudes burning tobacco product, combustion of fuels for cooking, cooking fumes wherein different lifestyles can result in different pollution patterns (page 61).  
Therefore while all humans have an extent of PAH exposure, it would be obvious that especially a food preparer or a smoker would have a history of prior exposure to PAH as they are exposed to an enriched PAH environment.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7, 9-10, 12-14, 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon)  without significantly more. The claim(s) recite(s) a law of nature and an abstract idea. These judicial exceptions are not integrated into a practical application  see analysis under  Step 2A Prong 2, below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, see analysis under Step 2B, below.
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: 
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Step 2 A is a 2-prong inquiry that determines in Prong 1 whether a claim recites a judicial exception and if so, then determines in Prong 2 if the recited judicial exception is integrated into a practical application of that exception.  Together, these prongs determine whether a claim is directed to a judicial exception MPEP 2106.04
Step 2A, Prong 1: Is the claim recites a use relating to a law of nature and an abstract idea, specifically use in identifying subjects at risk of cancer due to a history of exposure to a chemical is a naturally occurring.  In addition “identifying a subject at risk” is a  judicial exception since given their broadest interpretation they do not clearly go beyond reviewing data mentally or use of a general computer.  Such concepts as assessing an abnormal condition i.e. altered marker levels by performing clinical tests and thinking about the results have been characterized by the courts as abstract ideas (July 2015 Update, Quick Reference Sheet; see also Univ. of Utah Research Found. v. Ambry Genetics Corp., 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) and In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)). See MPEP2106.04(a)(2).    
Step 2A Prong 2: does the claim recite additional elements that integrate the exception into a practical application of the exception? NO.  The claims are not integrated into a practical application. 
This judicial exception is not integrated into a practical application because the use of identifying risk  [..]  corresponding to mental activity, which could be performed in a practitioner’s head, is insufficient to constitute a practical application. The steps of measuring the concentration of thrombomodulon using an antibody relates to gathering data adding insignificant extra solution activity see See MPEP2106.05(g).  This step does not integrate the judicial exceptions into a practical application.   There are no subsequent steps that the courts have found indicative to integrate the judicial exception into a practical application.  Here, applicant's method steps are not tied to a particular machine and does not perform a transformation. While a reference is made to binding an antibody this, results in a temporary and reversible change of the protein, this is not a transformation in the legal sense of the word as there is no fundamental change in the nature of the protein itself.  There are not additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  As in Mayo, there is no requirement that a doctor act on the results of the method.
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
In addition to the judicial exceptions, the claims also recite steps of measuring the concentration of thrombomodulin in a sample isolated from a subject using an antibody that specifically binds to thrombomodulin.  However this step recited in the claim was previously taken by those in the field of measuring the concentration of thrombomodulin (TM) various populations cited above (claims 13-14, 22-23) and therefore fail to add a feature that is more than well-understood, purely conventional or routine.  In addition, TM is known to exist in the human body and have altered levels in response to smoking, diabetes, atherosclerosis, liver cirrhosis, cerebral and myocardial infarction, wherein TM concentration is measured with immunoassays as for example ELISA (Califano et al 2000, European review for medical and pharmacological sciences, vol.4, issue 3, p59-66. TM is also known to have altered levels in response to renal injury in bladder subjects and measured in urine with immunoassays comprising antibodies immobilized to supports  (US20130045494, see table 1,  example 4; table on page 1; [0071][0066]; WO2011035097, IDS Reference see [0131] .  Such additional steps/ elements are also insufficient to render the claims patent-eligible because simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception.
Simply appending well-understood, routine and conventional elements previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception (Guidance at 74624). 
Based upon an analysis with respect to the claim as a whole, claim(s) do not recite something significantly different than a judicial exception. The claimed invention is not directed to patent eligible subject matter. 

Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 7, 9-10, 12-14, 20-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-7, 9-15 and 52-56 of US PAT 9,892,229  referred as ‘229 
Although the conflicting claims are not identical, they are not patentably distinct from each other because: the instant claims and the patented claims recite diagnosing cancer, by assigning subject to subpopulation of smokers, assaying panel markers comprised of detecting thrombomodulin (TM) levels. 
Response to Applicant Arguments
Applicant arguments have been considered but not found persuasive. 
In response to applicant assertion that claims 7,9,10,12,20 were rejected as anticipated by Choi et al., it is noted that such rejection was not made.  
In response to applicant argument that Choi provides no evidence that Choi et al. provide no evidence that thrombomodulin levels in a subject should be tested if they have had a history of exposure to a hazardous chemical, it is noted that Choi is relied upon for evidence that humans have a prior history of exposure to PAH.  

In response to applicant argument that El-Merkawy et al. do not teach or suggest that the levels of PAHs measured in Cairo and other places in Egypt are at concentrations that would cause cancer, if the subject had a history of exposure, it is noted that the features upon which applicant relies (i.e., concentrations that would cause cancer  ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In contrast to Applicant argument that El-Merkawy et al. provide no evidence whatsoever that the subjects be tested by Refaat et al. had a history prior exposure to PAHs, El-Merkawy et al. provide such evidence as previously explained.  It is noted that the newly introduced recitation of  for the use in identifying subjects at risk of cancer due to a history of exposure to a chemical in the preamble, is interpreted as an intended use as words only state an intended use and have no effect on the body of the claim see MPEP2111.02.  
In response to applicant argument that the Examiner has not provided any evidence that the subjects tested Refaat et al. must have been exposed to long term exposure to PAHs, it is noted that “long term exposure” is not recited or defined by the claim.  In response to Applicant argument that Anderberg et al. provide no teachings or suggestions that the subjects that they are testing have had history of exposure to a hazardous chemical listed in Applicant's claim 7 and that Choi is directed to measuring air quality, it is maintained that Choi provides evidence that all human have a  history of exposure of PAH.  
Applicant arguments regarding the 101 rejection are moot due to the extensive claim amendments.  Applicant is directed to the modified grounds for rejections as set forth above. Applicant did not provide or acknowledged the double patenting rejection. 


 
Conclusion
All other objections and rejections recited in the Office Action of 7/21/2021  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 are withdrawn in view of Applicant's amendments and/or arguments. 

No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798.  The examiner can normally be reached on Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARMENCITA M BELEI/Primary Examiner, Art Unit 1678